Dismissing Appeal.
The appellants, Robert Turner, Rebecca Turner, Bish Boggs and Sarah Boggs, brought this action against W.C. Seale to cancel a deed conveying certain lands to himself to which it is alleged he had forged their names as grantors. While the action was pending Seale died and an agreed order was entered reviving it in the name of his sole real representative, Mary Burns Seale. The cause was submitted after proof was taken and the chancellor entered judgment dismissing the petition and allowed Mary Burns to recover her costs. This appeal followed.
Only the name of the deceased, W.C. Seale, appears in the statement of appeal filed in pursuance to sec. 739 of the Civil Code of Practice and the name of his real representative, Mary Burns Seale, against whom the action was revived, nowhere appears in the statement of appeal. No appellee being before this court, there is no one to be bound by any decision we might make on the questions sought to be raised. Therefore, the appeal must be dismissed. Land v. Salem Bank, 279 Ky. 449,130 S.W.2d 818; Combs v. Eversole, 292 Ky. 135, 166 S.W.2d 280.
The appeal is dismissed.